Citation Nr: 0025528	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left shoulder.

2.  Entitlement to service connection for a disorder of the 
neck or cervical spine.

3.  Entitlement to service connection for a disorder of the 
thoracic spine.

4.  Entitlement to service connection for a cardiovascular 
disease.

5.  Entitlement to service connection for a left foot 
disorder, to include arthritis.

6.  Entitlement to service connection for residuals of a 
medical research test (influenza vaccination).

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury manifested by headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1976.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO denied each of the claims of 
entitlement to service connection on appeal, and denied the 
veteran's request to reopen the claim for service connection 
for headaches.

By a substantive appeal submitted in September 1996, the 
veteran requested a Travel Board hearing.  Subsequently, in 
April 1999, the veteran and his wife appeared and testified 
at a hearing conducted before the Board in Cleveland, Ohio.  
A transcript of the April 1999 hearing could not be obtained, 
and the veteran was offered the opportunity to testify before 
the Board again.  That hearing was conducted before the 
undersigned Board Member sitting in Cleveland, Ohio, in April 
2000.

The veteran's claims of entitlement to service connection for 
disorders of the left shoulder, neck or cervical spine, and 
thoracic spine are addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently suffers from a cardiovascular disease.

2.  There is no current medical evidence of a medical 
diagnosis of any disorder of the left foot, including 
arthritis.

3.  There is no competent medical evidence that the veteran 
currently suffers from any residual of an influenza 
vaccination given in service.

4.  The May 1984 rating decision which denied entitlement to 
service connection for a head injury with residual headaches 
was not appealed and became final.

5.  A 1998 medical opinion which establishes plausibility of 
a relationship between the veteran's current headache 
disorder and trauma in service is relevant to the veteran's 
claim, and must be considered in order to fairly adjudicate 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cardiovascular 
disease.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left foot disorder, 
to include arthritis.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a medical 
research test (influenza vaccination).  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The May 1984 RO decision denying entitlement to service 
connection for a head injury with residual headaches is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

5.  New and material evidence has been submitted since May 
1984, and a claim of entitlement to service connection for 
residuals of a head injury manifested by headaches is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that each of the disorders for which he 
seeks service connection was originally manifested in service 
or was incurred as a result of service.  The veteran also 
contends that he has submitted new and material evidence to 
reopen a claim of service connection for headaches.

Compensation will be paid to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (1999).  

The first step in reviewing a claim for service connection is 
to determine whether the veteran has presented a well-
grounded claim.  In this regard, the veteran bears the burden 
of submitting sufficient evidence to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence or notation is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well grounded; that is, plausible.  

1.  Entitlement to service connection for a cardiovascular 
disease

At his hearings on appeal, both at the personal hearing 
conducted in November 1998 and at the Travel Board hearing 
conducted in April 2000, the veteran testified to his belief 
that a mild coronary infarction was diagnosed while he was on 
leave during service, and he was told to seek medical advice 
when he returned to the base.  The service medical records 
reflect that the veteran reported, in June 1974, that he had 
been seen at a civilian hospital the prior weekend for chest 
pain and that an EKG had been conducted.  The veteran 
reported he had sustained a "mild heart attack."  The 
veteran reported that he was still having chest pain, and 
that it was radiating to the left arm.  An EKG was normal, 
and a diagnosis of muscle spasm was assigned.  No separation 
examination is of record.

The summary of VA hospitalization in May 1989, and VA 
outpatient treatment records dated in 1984, 1988, 1989, and 
in 1992 to 1993, fail to disclose any diagnosis of a 
cardiovascular disorder, although the records reflect that 
suspected cardiovascular disorders were ruled out.

Post-service private clinical records dated in 1991 to June 
1994, and, in particular, records dated in December 1992, 
reflect that the veteran sought treatment on several 
occasions for chest pain.  He underwent cardiac 
catheterization in December 1992, which showed no evidence of 
obstructive cardiovascular disease.  The veteran's complaints 
of chest pain were attributed to dyspepsia, regurgitation of 
stomach acid, or probable gastritis.

On VA examination conducted in October 1994, the examiner 
concluded that the veteran had chest pain of noncardiac 
origin.

The medical evidence establishes that the veteran does not 
have a current medical diagnosis of a cardiovascular 
disorder.  The evidence establishes that post-service 
electrocardiograms of records, as well as cardiac 
catheterization, fail to disclose any cardiac abnormality, 
and the veteran has no cardiac diagnosis.  In the absence of 
a current medical diagnosis of a cardiovascular disorder, the 
veteran has not submitted evidence which meets the first of 
the three requirements for a well-grounded claim, as listed 
above.  Caluza, supra.  Without a diagnosis of a 
cardiovascular disorder, service connection for 
cardiovascular disease cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  It follows that without a diagnosis of 
a current disorder, there is no medical evidence showing a 
nexus between the claimed disorder and service.

The veteran's assertion that he incurred a mild heart attack 
in service is the only evidence in support of his claim.  The 
Board notes that the veteran was unable to identify the 
facility at which he was treated for "a mild heart attack," 
stating a his November 1998 personal hearing that the 
facility was Washington Court House or Washington Court House 
Medical or Fayette County Hospital, but stating at the April 
2000 Travel Board hearing that he was treated at "Western 
Court House."  It would be fruitless to remand this claim to 
attempt to obtain these records because, even if the records 
were located and obtained and verified the veteran's claim 
that he suffered a mild heart attack, the veteran's claim 
would still lack evidence of one of the requisite elements of 
a well-grounded claim, since there is no evidence of a 
current cardiovascular disability.  Thus, remand would not 
result in a more favorable decision for the veteran.  

The Board notes that the veteran has been informed of the 
requirements for establishing a well-grounded claim.  The 
veteran and his wife testified, including at the April 2000 
Travel Board hearing, that the veteran's current chest pain 
was diagnosed as muscle spasm or skeletal muscle 
contractions.  The veteran has not identified any current 
clinical evidence which would establish or tend to show that 
he might have a medically-diagnosed cardiovascular disorder.  
The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The claim must be denied.

2.  Entitlement to service connection for arthritis of the 
left foot

The veteran, at his Travel Board hearing, testified that he 
was entitled to service connection for a left foot disorder 
because gouty arthritis was diagnosed in the left foot in 
service.  He asserts that he continues to have a painful left 
foot, although he no longer requires medical attention 
because he controls the arthritis with diet.

Service medical records reflect that the veteran sought 
medical treatment for a painful left great toe in May 1971.  
He reported having an attack of pain in the left great toe 
about 31/2 or four years earlier.  Radiologic examination of 
the left foot disclosed that the left toes were normal 
without calcified deposits.  Laboratory examination disclosed 
urina acid level of 6.5 milligrams/percent (mg/%).  The 
diagnostic impression was gouty arthritis.  In November 1971, 
when the veteran again complained of pain in the left great 
toe, the examiner discussed at length the veteran's pre-
service history of left foot pain, the clinical symptoms in 
mid-May 1971, June 1971, August 1971, with a measured uric 
acid level of 5.6 mg/%), and November 1971, with complaints 
of left great toe pain on walking or weight-bearing, relieved 
by inactivity.  The examiner noted that each episode of left 
great toe pain was characterized by resolution of symptoms 
after approximately one week of treatment each time.  The 
examiner concluded that the veteran's pain was exacerbated by 
activity and reduced by inactivity, determined that the 
diagnosis of gouty arthritis was not well-established, and 
determined that the left foot pain was of undetermined 
etiology.  The veteran again complained of left foot pain in 
January 1972, when post-traumatic arthritis was diagnosed.  
The veteran also sought treatment in October 1974.  No 
separation examination is of record.

Post-service VA and private clinical records dated in 1984, 
1988, 1989, and from 1991 to 1994, disclose no treatment or 
diagnosis of a left foot disorder, although some records 
reference a history of arthritis provided by the veteran.  
The records also reflect that the veteran received treatment 
of right foot trauma, diagnosed as a sprain, in September 
1988.

On VA examination conducted in October 1994, the veteran did 
not report complaints of right or left foot pain.  Radiologic 
examination of the feet disclosed no abnormality.  

At his personal hearing in November 1998, the veteran 
testified that he had received medical treatment for gout 
"occasionally" but was not currently on any medication or 
under treatment for gout.  At his April 2000 hearing, he 
testified that he had experienced a flare-up of the left foot 
disorder the previous December, but did not indicate that he 
required medical treatment at that time.

The evidence establishes that the veteran was treated for 
left foot pain in service on several occasions.  The veteran 
and his wife have testified that a left foot disorder has 
remained symptomatic at times since service.  Although the 
statements of the veteran and his wife reflect their personal 
observations that the veteran had complaints of left foot 
pain, and those observations reflect continuity of 
symptomatology, the veteran and his wife are lay persons, and 
there is no evidence that they have medical expertise or 
knowledge to establish the etiology, onset, or diagnosis of 
the claimed left foot disorder.  While the testimony of the 
veteran and his wife establishes that he has had left foot 
pain for many years, the veteran and his wife, as lay 
persons, are not competent to offer opinions that require 
medical expertise, such as the etiology or diagnosis of a 
foot disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, their evidence does not establish that the 
veteran currently ahs gouty arthritis, and does not establish 
that the current symptoms of foot pain are related to a 
diagnosis of gouty arthritis in service.

Moreover, there is no current medical diagnosis of any left 
foot disorder.  In the absence of medical evidence that the 
veteran has a current left foot disorder, the veteran has 
failed to meet the requirements to establish a well-grounded 
claim. Caluza, supra.  Without a diagnosis of a left foot 
disorder, service connection for a foot disorder cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  It follows 
that without a diagnosis of a current disorder, there is no 
medical evidence showing a nexus between the claimed disorder 
and service.

The Board does not dispute the testimony of the veteran or 
his wife that the veteran has left foot pain.  However, the 
veteran's complaints that he has pain in the left foot are 
not sufficient to establish a well-grounded claim for service 
connection for a disorder of the left foot.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

The veteran has not identified any current clinical evidence 
which would establish or tend to show that he might currently 
have a medically-diagnosed left foot disorder.  The Board is 
unaware of any information in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim 
must be denied.


3.  Claim for service connection for residuals of a research 
study

A September 1996 letter from the Department of the Navy 
confirms that the veteran was a participant in a medical 
research study of influenza vaccine while in basic training 
in March 1969.

At his April 2000 Travel Board hearing, the veteran testified 
that, until reports pertaining to the influenza vaccination 
study he participated in, which he believes are classified, 
become available, he cannot be certain which current 
disabilities were a result of his participation in that test.  
The veteran testified, however, that he believed that, 
whatever residuals he had from that study, those conditions 
contributed to the development of arthritis, degenerative 
disc disease, fibromyalgia, and other disorders he now had.  
The veteran acknowledged that no medical provided had ever 
advised him that he had a specific residual of the test of 
the influenza vaccine.

There is no medical evidence that the veteran experienced any 
disease or injury in service as a result of his participation 
in the research study.  Moreover, there is no current medical 
evidence that he has a current disorder or disability as a 
result of his participation in that study.  The claim is not 
well-grounded and must be denied.  Epps, supra; Caluza, 
supra.

4.  Request to reopen a claim for service connection for 
residuals of a head injury

By an application submitted in February 1984, the veteran 
sought service connection for a head injury incurred in 
service and for cluster headaches secondary to that head 
injury.  The evidence of record at the time of the 1984 claim 
included service medical records and VA outpatient records.  

The service medical records disclose that, in May 1974, the 
veteran was treated for a 2-inch laceration on his forehead.  
At that time, he reported having received the blow about one 
hour prior to reporting for treatment.  It was noted that 
there was no loss of consciousness (LOC).  The veteran was 
alert and oriented and in no acute distress.  The wound was 
sutured.  The service medical records were silent was to any 
further treatment or sequelae of that injury.

In February 1984, the veteran gave a history of having 
headaches over the past 18 months.  The veteran described 
frontal headaches rotating to the back of the occiput, with 
retro-orbital pain.  The veteran described cluster headaches 
during the three months prior to the outpatient treatment 
visit.  The veteran described several episodes of ongoing 
headaches during which he had very brief symptom free 
intervals.  The clinical impression was headache of unknown 
etiology.

In March 1984, the veteran provided a one- to two-year 
history of headaches initially occurring once or twice a 
year.  The headaches described originated mid-bifrontal and 
were accompanied by nausea and vomiting.  He reported that 
headaches were now becoming increasingly frequent and might 
last one day to three days.  He reported having incurred head 
trauma eight or nine years earlier (in service).  He stated 
that he was unconscious about three minutes.  On examination, 
the veteran had motor strength of 5/5 throughout all 
extremities and intact sensation in all modalities.  The 
clinical impression was atypical vascular headache.  

In May 1984, the RO denied the veteran's claim of entitlement 
to service connection for headaches, as there was no medical 
evidence of a link between the in-service injury and the 
then-current diagnosis of atypical vascular headaches.  The 
veteran did not disagree with or appeal that rating decision, 
and the denials became final.  38 U.S.C.A. § 7105 (West 
1991).  Except as provided in 38 U.S.C.A. § 5108, a final 
decision may not thereafter be reopened and allowed, and a 
claim upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  To determine whether 
the veteran has submitted new and material evidence which 
would allow VA to reopen and readjudicate this claim, a 
three-step analysis must be applied.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999).

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
If the claim is well grounded, then VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, which requires adjudication of the merits of the 
claim.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Subsequent to the May 1984 rating decision, by a private 
medical statement dated in April 1998, James M. Parker, M.D., 
provided an opinion that the veteran's headaches were linked 
to trauma incurred during military service.  The Board finds 
that this medical evidence that the veteran has a current 
headache disorder which is plausibly linked to his service is 
new and material evidence.  The Board also finds that this 
evidence is sufficient to establish a well-grounded claim, as 
all three elements of the requirement for establishing a 
well-grounded claim, as set forth in Caluza, are met.  The 
claim is reopened.

However, it does not appear that Dr. Parker reviewed the 
service medical records when he provided his opinion.  Before 
the claim of entitlement to service connection for residuals 
of a head injury is adjudicated on the merits, further 
development, including affording the veteran the opportunity 
to obtain a supplemental medical opinion, is required.  
Further development of the claim of entitlement to service 
connection for residuals of a head injury is addressed in the 
REMAND appended to this decision.    


ORDER

The claim of entitlement to service connection for a 
cardiovascular disease is denied.

The claim of entitlement to service connection for arthritis 
of the left foot is denied.

The claim of entitlement to service connection for residuals 
of a medical research test (influenza vaccination) is denied.

The claim of entitlement to service connection for residuals 
of a head injury manifested by headaches is reopened, and, to 
this extent only, the appeal is granted.


REMAND

At a Board hearing conducted in April 2000, the veteran 
testified that he had been provided with a verbal opinion by 
a chiropractor that current degenerative disorders of the 
cervical and thoracic spines could be related to trauma 
experienced in service.  The veteran must be afforded the 
opportunity to provide that medical opinion in writing before 
appellate review of the determination as to whether those 
claims are well-grounded.  38 U.S.C.A. § 5103.  

Private clinical records following an occupational injury in 
January appear to reference evidence that degenerative 
arthritis of the cervical spine was present prior to the 
veteran's January 1990 occupational injury.  However, the 
referenced evidence, including radiology reports which might 
verify that degenerative arthritis of the cervical spine was 
present prior to 1990, or which might reflect when 
degenerative arthritis of the cervical spine was first 
manifested, are not of record.  The veteran should be 
provided an opportunity to establish that chronic 
degenerative arthritis of the cervical spine was present 
prior to the post-service injury in January 1990, and to 
submit medical evidence or opinion linking that disorder to 
incidents of his active service.  

The Board also notes that, on VA examination conducted in 
October 1994,  a trapezius muscle tonus disorder was noted, 
and a diagnosis of trapezius spasm secondary to degenerative 
disc disease of the thoracic spine, was assigned.  Thus, the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder must be deferred until the claims of 
entitlement to service connection for degenerative disc 
disease of the thoracic spine and of arthritis of the 
cervical spine have been adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In regard to the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches, the veteran contends that he was treated in 
service for headaches following that injury.  The Board notes 
that the veteran contends that service medical records for a 
portion of his service, while he was stationed on the USS 
ENTERPRISE, are missing.  The Board notes that there are no 
entries in the service medical records associated with the 
claims file from October 1974 to October 1975 and from 
December 1975 to September 1976.  In a response from the 
National Personnel Records Center dated in May 1984, it was 
reported that a note in a dental record of the veteran 
indicated that the veteran's medical record was lost aboard 
the USS ENTERPRISE.  The veteran, however, has also indicated 
that he has been treated for headaches continuously since his 
service discharge.  The veteran should be offered the 
opportunity to submit or identify alternate types of evidence 
to establish the continuity of headaches proximate to and 
continuously since service.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran to 
obtain a written opinion from the medical 
professional who purportedly linked the 
veteran's current cervical and thoracic 
spine disorders with his period of active 
service.  The RO also should advise him 
to provide complete information regarding 
treatment he received in connection with 
the opinions, including the nature, date 
and place of the treatment, and 
supporting clinical records, if possible.  

2.  The RO should request that the 
veteran identify all VA and non-VA 
sources of medical treatment for the 
claimed spine, left shoulder, and 
headache disorders following his 
discharge from service in 1976.  Copies 
of any VA medical records he identifies 
which are not currently of record should 
then be requested and associated with the 
claims folder.  The veteran should be 
afforded the opportunity to submit any 
relevant non-VA clinical records not yet 
associated with the file to include the 
medical records of "Dr. Defenderfer" or 
"Defendorfer" as well as the 
opportunity to submit any alternate types 
of records to establish the claimed 
disorders proximate to service.  

3.  If the veteran establishes a well-
grounded claim of entitlement to any 
disorder, the veteran must be afforded VA 
examination, as necessary, to adjudicate 
the claim.

4.  The RO should readjudicate the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



